Citation Nr: 9932223	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  93-05 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability currently evaluated as 40 percent disabling. 

 2.  Entitlement to an extension of a temporary total 
disability rating based on hospitalization by the Department 
of Veterans Affairs (VA) after February 1992.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel



INTRODUCTION

The veteran had active service from October 1978 to May 1979. 

By rating action dated in July 1992, the VA Regional Office, 
Montgomery, Alabama, confirmed and continued a 20 percent 
evaluation for the veteran's low back disability.  A 
temporary total rating on the basis of hospitalization was 
assigned from January 22, 1992, through the end of February 
1992.  The veteran disagreed with the evaluation assigned for 
his low back condition and the duration of the temporary 
total rating.  The case was initially before the Board of 
Veterans' Appeals (Board) in November 1994 when it was 
remanded for further action.  By rating action dated in March 
1997, the regional office increased the evaluation for the 
veteran's low back condition from 20 percent to 40 percent, 
effective November 25, 1991, which was the date of receipt of 
his claim for the increased rating.  Extension of the 
temporary total rating based on hospitalization after 
February 1992 was again denied.  The case was again before 
the Board in June 1998 when it was again remanded for further 
action.  

The Board indicated in the June 1998 remand that the 
veteran's claim for service connection for a psychiatric 
condition was inextricably intertwined with the issue of 
entitlement to an extension of his temporary total rating 
under 38 C.F.R. § 4.29 based on his period of VA 
hospitalization from January to June 1992.  The Board 
requested that the claim for service connection for a 
psychiatric disability on a direct basis or as secondary to 
the veteran's service-connected low back condition be 
reviewed.  In a May 1999 rating action, the regional office 
denied entitlement to service connection for a psychiatric 
disability.  The veteran was notified of the decision the 
following month and has not submitted an appeal.  Thus, the 
question of entitlement to service connection for a 
psychiatric disability is not in an appellate status and 
cannot be considered by the Board.  

The record reflects that the veteran has not been employed 
for many years.  He has several severe disabilities for which 
service connection has not been established.   Although no 
specific claim for unemployability benefits can be 
identified, the lack of employment raises an inferred claim 
for compensation or pension benefits based on that status.  
Such a claim must be recognized, however, it is not in an 
appellate status and cannot be further considered in this 
decision.  It is referred to the regional office for 
appropriate consideration and adjudication.


FINDINGS OF FACT

1.  The veteran has a service connected low back condition 
which is manifested by complaints of pain and limitation of 
motion.  There is no significant muscle spasm or neurological 
deficit.  

2.  The veteran's service-connected low back condition is 
productive of no more than severe symptomatology.  

3.  The veteran was hospitalized at a VA hospital from 
January 22 to June 1, 1992.  He was admitted for complaints 
of chronic low back pain.  On February 12, he was transferred 
to the psychiatric ward.  

4.  The evidence does not establish that the veteran's 
service-connected low back condition necessitated hospital 
treatment at the VA hospital after February 12, 1992.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 40 percent for the veteran's 
low back disability is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Codes 5292, 5293, 5295 
(1999).  

2.  An extension of a temporary total rating based on 
hospitalization after February 1992 is not warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.29 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed to the extent possible.  

I.  The Claim for an Increased Evaluation for the Veteran's 
Low Back Disability

The veteran's service medical records reflect that the 
veteran was seen in March 1979 with a complaint of low back 
pain after being hit with a stick in boot camp in November 
1978.  In an April 1979 review of X-ray films, an impression 
of spondylolysis of L5 and spondylolisthesis was made.  A 
medical board report reflects a diagnosis of spondylolysis at 
the lumbosacral junction, existing prior to enlistment.  

The veteran's initial claim for service connection for a low 
back disability was submitted in July 1979.  In a July 1980 
rating action, service connection for a low back condition 
was denied.  The veteran appealed from that decision.  

VA outpatient treatment records reflect that the veteran was 
seen on an outpatient basis in November 1979 with a complaint 
of low back pain.  An X-ray study of the lumbosacral spine 
showed a Grade I spondylolisthesis of L5.  

In March 1982, the Board of Veterans' Appeals granted service 
connection for a low back disability, diagnosed as 
spondylolisthesis at L5 - S1.  

In an April 1982 rating action, the Board's decision was 
effectuated by the regional office.  Service connection was 
granted for a low back condition due to spondylolisthesis at 
L5 - S1, rated zero percent under Diagnostic Code 5295.  

In a May 1986 rating action, the evaluation for the low back 
condition was increased to 10 percent.  The veteran appealed 
from that decision and, in September 1987, the Board of 
Veterans' Appeals denied the appeal.  

When the veteran was examined by the VA in June 1989, there 
was tenderness to percussion in the low back area.  Straight 
leg raising was positive on the left and on the right.  An 
impression was made of mechanical low back pain with a 
suggestion of L5 - S1 radiculopathy on the left.  In an 
August 1989 rating action, the evaluation for the low back 
condition was increased to 20 percent.  

When the veteran was examined by the VA in July 1990, there 
was marked tenderness in the cervical and lumbar spine to 
palpation and percussion.  The impressions included right S1 
radiculopathy and chronic low back pain.  In a September 1990 
rating action, the 20 percent evaluation for the veteran's 
low back condition was confirmed and continued.  

In November 1991, the veteran submitted a claim for an 
increased rating for his low back disability.  

The veteran was hospitalized at a VA hospital from January 22 
to June 1, 1992.  He was admitted for a complaint of chronic 
back pain.  He was initially admitted to the rehabilitation 
service where he received treatment for back pain and hip 
joint pain.  He was then transferred to the psychiatry 
service on February 12 for treatment of an emotional problem.  

The veteran was again hospitalized by the VA during February 
and March 1994 for an acute exacerbation of chronic low back 
pain and depression.  

In February 1996, the veteran was afforded a VA orthopedic 
examination.  It was recorded that, while on active duty, he 
had been involved in a combat exercise where he had been 
struck on the lower back.  He had had low back pain ever 
since that time.  He had had progressive pain over the years.  
He generally wore a back brace.  When he sat for a long 
period of time, it felt like both legs were falling asleep.  
The veteran was walking with a cane which he indicated he 
used to keep pressure off his right lower extremity.  The 
musculature of his back was well developed.  Range of motion 
of the lumbar spine was markedly limited.  He had no 
objective evidence of pain on motion in all directions of the 
lumbosacral spine.  It was stated that he had no apparent 
motor or sensory loss.  He had no pathological reflexes other 
than a positive straight leg raising reflex bilaterally at 20 
degrees.  Diagnoses were made of chronic low back pain with 
spondylolisthesis at L5 - S1 associated with spondylolysis 
and chronic pain in both hips.  

The veteran was again afforded a VA orthopedic examination in 
December 1996.  He complained of pain in the left foot, left 
hip and left leg.  The veteran walked with a cane in his left 
hand and leaned heavily on the left side when walking.  He 
could stand on his toes and stand on his heels with the 
assistance of his walking cane.  Various findings were made 
regarding the left hip and left foot.  An X-ray study of the 
lumbar spine showed the intervertebral space between L5 - S1 
to be narrowed.  There were also spondylitic changes of L5 
over S1.  The diagnoses included spondylitic changes of the 
lumbar spine.  

In a March 1997 rating action, the evaluation for the 
veteran's low back condition was increased to 40 percent 
effective from November 25, 1991, date of receipt of his 
claim.  

The veteran was afforded a VA orthopedic examination in 
August 1998.  It was again recorded that he had been injured 
during a combat exercise in boot camp in 1978.  He had pain 
in the low back area and was treated during service for his 
back condition.  He reported chronic recurrent back pain 
since 1978.  

On physical examination, there was no footdrop or foot drag.  
He tended to favor either the left or the right leg depending 
on pain.  Except for mild lumbar reversal, the examiner did 
not detect any postural abnormality.  Forward flexion of the 
lumbar spine was equivocal to 90 degrees.  Backward extension 
was to 5 degrees with complaints of pain.  Lateral bending 
was possible to 10 degrees with complaints of pain.  There 
was no radiating pain at the time of the examination.  
Rotation bilaterally was in the range of 20 degrees.  The 
straight leg raising test was negative bilaterally.  Both 
lower extremities were symmetrical.  It was indicated that, 
at the current time, the sensory and motor functions were 
intact and the examiner did not discover any dermatome 
distribution or sensory deficits.  He stated that any 
movement caused back pain.  He did not detect any significant 
paraspinal spasm.  It was noted that an MRI of the lumbar 
spine had revealed mild spondylolisthesis at L5 - S1 and 
bilateral L5 spondylolysis.  The diagnoses were chronic 
recurrent low back pain syndrome and L5 - S1 
spondylolisthesis and L5 spondylosis.  

The examiner commented that the veteran's low back pain 
significantly limited functional ability during flareups or 
whenever he was standing too long or straining too long, 
especially in any kind of a functional situation or even 
sitting too long.  The examiner stated that the joint did not 
exhibit weakened movement but did exhibit excess fatigability 
associated with the back pain.  

The veteran was also afforded a VA neurological examination 
in August 1998 but the only diagnosis was headaches of 
unclear etiology.  

Moderate limitation of motion of the lumbar segment of the 
spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
Part 4, Code 5292.

A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. Part 4, Code 5293.  

A 20 percent evaluation is warranted for lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position and loss 
of lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295.  

In this case, the evidence reflects that the veteran's low 
back condition has resulted in symptoms including pain and 
limitation of motion.  There is spondylolisthesis at L5 - S1 
and spondylosis.  However, a 40 percent evaluation is the 
maximum provided under Diagnostic Code 5292 based on severe 
limitation of motion of the lumbar spine.  A 40 percent 
evaluation is also the maximum provided under Diagnostic Code 
5295 for severe lumbosacral strain.  Under Diagnostic Code 
5293, a 60 percent evaluation is provided when there is 
pronounced intervertebral disc syndrome with persistent 
symptoms including sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, an absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc with little intermittent relief.  However, when 
the veteran was most recently examined by the VA in August 
1998, the examiner indicated that he did not detect any 
significant paraspinal spasm.  He also indicated that the 
sensory and motor functions were intact and he did not find 
any dermatome distribution or sensory deficits.  Radiating 
back pain characteristic of a disc syndrome was not present.  
In summary, the Board is unable to conclude that the current 
manifestations of the veteran's service connected low back 
condition are productive of more than severe disability.  An 
evaluation in excess of 40 percent for the low back 
disability would not be warranted under any of the applicable 
rating schedule provisions.  

The Board notes that, in the case of DeLuca v. Brown,  8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  When the veteran was 
examined by the VA in August 1998, the examiner indicated 
that the veteran's low back pain significantly limited his 
functional ability during flareups or when standing or 
sitting too long and he also indicated that there was excess 
fatigability resulting from the low back pain.  However, he 
also indicated that the joint did not exhibit any weakened 
movements.  The foregoing findings of the VA examiner have 
been considered by the Board in evaluating the degree of 
severity of the veteran's service-connected low back 
disability.  However, as noted previously, the veteran is 
already in receipt of the maximum evaluation provided under 
Diagnostic Codes 5292 and 5295 and the pronounced symptoms 
required for an evaluation of 60 percent under Diagnostic 
Code 5293 have not been demonstrated.  Accordingly, the Board 
is unable to conclude that an evaluation in excess of 
40 percent is warranted for the low back disability.  

II.  The Claim for Entitlement to extension of a Temporary 
Total Disability Rating based on Hospitalization by the VA 
after February 1992

As noted previously, the record reflects that the veteran was 
hospitalized at a VA hospital from January 22 to June 1, 
1992.  He was admitted initially to the rehabilitation 
service for a complaint of chronic back pain.  He received 
treatment for his back pain and hip joint pain and it was 
stabilized.  Thereafter on February 12, 1992, he was 
transferred to the psychiatric service for treatment of an 
acute exacerbation of his chronic paranoid schizophrenia.  
While hospitalized on the psychiatric service he was also 
worked up for a kidney problem.  The hospital discharge 
summary does not reflect any further treatment for the 
veteran's low back pain after his transfer to the psychiatric 
service.  In a July 1992 rating action, the regional office 
granted a temporary total rating under the provisions of 
38 C.F.R. § 4.29, effective from January 22, 1992, through 
February 1992, when the prior 20 percent evaluation for the 
low back condition was reinstated.  

A total disability rating will be assigned when it is 
established that a service connected disability required 
hospital treatment or observation for a period in excess of 
21 days.  Notwithstanding that hospital admission was for 
treatment of a disability not connected with service, if 
hospital treatment for a service connected disability is 
instituted and continues for over 21 days, a total rating may 
be granted based on that period of treatment.  38 C.F.R. 
§ 4.29.  

The veteran has contended that he continued to receive 
treatment for his service-connected low back condition after 
his transfer to the psychiatric department at the VA hospital 
in February 1992.  It was requested that progress notes of 
his treatment from February 14 to June 1, 1992, be obtained 
and associated with the claims file.  However, in May 1999, 
the regional office received information from the VA medical 
center where the veteran had been treated from February to 
June 1992 that that facility had no additional records of 
treatment for that time period.  It was indicated that any 
such medical records had been located at another VA medical 
center since August 1998.  The other VA medical center was 
contacted and had no records of the veteran's treatment.  
Further development to search for treatment notes would 
appear to be futile.  The hospital discharge summary, which 
is the best evidence available, clearly reflects that the 
veteran's back pain was stable at the time he was transferred 
to the psychiatric service on February 12, 1992.  The 
hospital summary reflects detailed records of his treatment 
for his psychiatric condition as well as a kidney problem 
after February 12, 1992.  As noted previously, the hospital 
summary does not reflect any treatment for the veteran's 
service-connected back disability after his transfer to the 
psychiatric service on February 12, 1992.  While he may have 
received some ongoing, incidental treatment for his back 
disability, the regulation requires that hospital treatment 
or observation be necessary.  That clearly was not necessary 
in this case.  In short, the evidence of record clearly shows 
that there was no basis for an extension of the veteran's 
temporary total rating based on hospitalization after 
February 1992.  38 C.F.R. § 4.29.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material matter 
regarding either of the issues on appeal.  38 U.S.C.A. 
§ 5107.  



ORDER

Entitlement to an increased rating for a low back disability, 
currently evaluated as 40 percent disabling is not 
established.  Entitlement to an extension of a temporary 
total disability rating based on hospitalization by the VA 
after February 1992 is not established.  The appeal is 
denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

